


110 HR 4274 IH: Gold Star Parents Annuity Act of

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4274
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Walsh of New York
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  payment of a monthly stipend to the surviving parents (known as Gold
		  Star parents) of members of the Armed Forces who die during a period of
		  war.
	
	
		1.Short titleThis Act may be cited as the
			 Gold Star Parents Annuity Act of
			 2007.
		2.Special pension
			 for Gold Star parents
			(a)Special
			 Pension
				(1)In
			 generalChapter 15 of title 38, United States Code, is amended by
			 adding at the end the following new subchapter:
					
						VSpecial pension
				for Gold Star parents
							1571.Gold Star
				parents
								(a)Monthly
				paymentThe Secretary shall pay monthly to each person who has
				received a gold star lapel button under section 1126 of title 10 as a parent of
				a person who died in a manner described in subsection (a) of that section a
				special pension in an amount determined under subsection (b).
								(b)AmountThe
				amount of special pension payable under this section with respect to the death
				of any person shall be $125 per month. In any case in which there is more than
				one parent eligible for special pension under this section with respect to the
				death of a person, the Secretary shall divide the payment equally among those
				eligible parents.
								(c)Relationship to
				other lawsThe receipt of special pension under this section
				shall not deprive any person of any other pension or other benefit, right, or
				privilege to which such person is or may hereafter be entitled under any
				existing or subsequent law. Special pension under this section shall be paid in
				addition to all other payments under laws of the United States.
								(d)Treatment of
				special pensionSpecial pension under this section shall not be
				subject to any attachment, execution, levy, tax lien, or detention under any
				process whatsoever.
								(e)Definition of
				parentFor purposes of this section, the term parent
				has the meaning provided in section 1126(d)(2) of title
				10.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 15 of
			 such title is amended by adding at the end the following:
					
						
							SUBCHAPTER V—SPECIAL PENSION FOR GOLD
				STAR PARENTS
							1571. Gold Star
				parents.
						
						.
				(b)Effective
			 date
				(1)In
			 generalSection 1571 of title 38, United States Code, as added by
			 subsection (a), shall take effect on October 1, 2007, and apply with respect to
			 deaths occurring on or after that date.
				(2)Retroactive
			 paymentsNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall pay to any person who is
			 entitled to a pension under that section by reason of the death of an
			 individual during the period beginning October 1, 2007, and ending on the date
			 of the enactment of this Act, an amount equal to the total amount of pension to
			 which that person is entitled under that section for that period.
				
